Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kavin Datron Williams appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. Based on our review of the record, we conclude that the district court did not abuse its discretion in denying the motion based on &e risk Williams poses to public safety. See United States v. Smalls, 720 F.3d 193, 195 (4th Cir. 2013) (“Whether to reduce a sentence-and to what extent is a matter within the district court’s discretion.”) Accordingly, we affirm for the reasons stated by the district court. See United States v. Williams, No. 4:10-cr-00088-D-1 (E.D.N.C. Oct. 7, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED